Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8 and 15, each recite, “generating, by the central document system, a second document that is a non-editable version of the editable document that does not include the signature tag marker; modifying, by the central document system, the second document to include a signing tag at a location within the second document that corresponds to the location within the editable document”.
The claim contradicts itself since the claims and applicant’s disclosure do not provide a distinction between editing and modifying, therefore modifying the second document would result in editing a non-editable document.
	Therefore the claims are indefinite. 
Claim(s) 2-7, 9-14 and 16-20 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 8 and 15 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19 and 20 of this application is patentably indistinct from claims 1, 3, 5 and 6 of U.S. Patent Application No.  US 11055479 B2. 

Claim(s) 1, 3, 5 and 6 of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1, 3, 5 and 6 respectively of U.S. Patent Application No. US 11055479 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5 and 6 of this application are are broader than the respective claims 1, 3, 5 and 6 of U.S. Patent Application No. US 11055479 B2, except for the preamble of the claims distinguishing the limitations as a method versus a system capable of performing the method steps.

Claim(s) 8, 10, 12 and 13 of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1, 3, 5 and 6 respectively of U.S. Patent Application No. US 11055479 B2.
Although the claims at issue are not identical, claims 8, 10, 12 and 13 of this application are broader than the respective claims 1, 3, 5 and 6 of U.S. Patent Application No. US 11055479 B2. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct.

Claim(s) 15, 17, 19 and 20 of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1, 3, 5 and 6 respectively of U.S. Patent Application No. US 11055479 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15, 17, 19 and 20 of this application are are broader than the respective claims 1, 3, 5 and 6 of U.S. Patent Application No. US 11055479 B2, except for the preamble of the claims distinguishing the limitations as a medium versus a system capable of performing the method steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Catocini (US 7568101 B1) receiving digital signatures in a document.
Ghani (US 20120303962 A1) teaches embedding signature tags and receiving digital signatures in a document.
Gonser (US 20080209313 A1) teaches embedding signature tags and receiving digital signatures in a document.
Gonser (US 20130019156 A1) using an electronic service for embedding signature tags and receiving digital signatures in a document using a web word processing application.
"Use HelloSign to Get Documents Signed Online" by Andrew Kunesh dated Mar 31, 2014, retrieved from https://computers.tutsplus.com/tutorials/use-hellosign-to-get-documents-signed-online--cms-20366  teaches embedding signature tags and receiving digital signatures in a document using a web word processing application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178